Citation Nr: 1144512	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  07-05 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jennifer Margulies, Counsel



INTRODUCTION

The Veteran had active service from January 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Paul, Minnesota.  

The issues of whether new and material evidence had been submitted to reopen the issues of entitlement to service connection for Parkinson's disease and hypertension, to include as secondary to Agent Orange exposure, were originally before the Board in March 2009.  The issue of whether new and material evidence was received to reopen the claim of entitlement to service connection for Parkinson's disease was then appealed to the United States Court of Appeals for Veterans Claims (Court).  The Appellant withdrew his appeal regarding hypertension in an Appellant's Brief and therefore, that issue is no longer before the Board.    

In a March 2011 Memorandum Decision the Court held that the Board's March 2009 decision addressing Parkinson's disease should be set aside and remanded back to the Board to address intervening changes in law and evidence regarding the Veteran's Vietnam service.  However, during the time that this issue was before the Court, the RO granted service connection for Parkinson's disease in a February 2011 rating decision.  As the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for Parkinson's disease and if such evidence is present whether service connection for Parkinson's disease is warranted, has already been addressed and granted, the issue is no longer before the Board.  Furthermore, as the Veteran has not raised any disagreements with the rating percentage or the effective date, this issue is not currently before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

In the Veteran's substantive appeal dated in February 2011 he requested a Board hearing at a local VA office.  The Board finds that there remains an outstanding request for a Travel Board hearing.  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Since the RO schedules Travel Board hearings, a remand of this matter to the RO is warranted.

While a February 2011 statement from the Minnesota Department of Veterans Affairs appears to reflect that their organization represents the Veteran, a Form 21-22 effectuated in October 2010 effectively revoked the Minnesota Department of Veterans Affairs as the representative and established the American Legion as the representative of record.  Thus, all future correspondence regarding this claim and all others is to be sent to the American Legion.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a traveling Veterans Law Judge at the RO located in St. Paul, Minnesota.  A copy of the letter scheduling the Veteran for that hearing should be included in the Veteran's claims folder.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


